FILED
                            NOT FOR PUBLICATION                              NOV 01 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10569

              Plaintiff-Appellee,                D.C. No. 1:04-CR-05327-AWI

 v.
                                                 MEMORANDUM*
ESTANISLAO PULIDO,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      Estanislao Pulido appeals pro se from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Pulido contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. We review de novo whether a district court had

authority to modify a sentence under section 3582(c)(2). See United States v.

Paulk, 569 F.3d 1094, 1095 (9th Cir. 2009). Pulido’s 120-month sentence reflects

the mandatory minimum for his offense. See 21 U.S.C. § 841(b)(1)(A). The

mandatory minimum applies in section 3582(c)(2) proceedings. See United States

v. Sykes, 658 F.3d 1140, 1147-48 (9th Cir. 2011). Therefore, the district court

correctly concluded that it had no authority to reduce Pulido’s sentence below 120

months. See id. at 1148.

      Pulido’s claim that the government breached the plea agreement is not

cognizable in this proceeding. See Dillon v. United States, 560 U.S. 817, 826

(2010) (section 3582(c)(2) does not permit a “plenary resentencing proceeding”).

      AFFIRMED.




                                         2                                    15-10569